         

Exhibit 10.6
2008 AMENDMENT TO
NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR THE
BOARD OF DIRECTORS
OF THE FEDERAL HOME LOAN BANK OF DALLAS
FOR DEFERRALS EFFECTIVE JANUARY 1, 2005
     Pursuant to the authority granted to the Board of Directors of the Federal
Home Loan Bank of Dallas, under Section 6.01 of the Nonqualified Deferred
Compensation Plan for the Board of Directors of the Federal Home Loan Bank of
Dallas for Deferrals Effective January 1, 2005 (the “Plan”), the Plan is hereby
amended as follows:
     Article IV of the Plan is hereby amended to add a new Section 4.05 that
provides as follows:
“4.05 Transition Relief. The transition guidance issued by the Internal Revenue
Service under Section 409A of the Code provides an exception to the general
timing rules for distribution elections. As a result, Participant’s elections
for the 2005, 2006, 2007 and 2008 Plan Years may be revised on or before
December 31, 2008 with respect to the timing and method of payment; provided,
that such revised election does not cause amounts that were otherwise payable in
2008 to be paid in a subsequent year and does not provide for amounts payable in
a subsequent year to be paid in 2008. The Committee will interpret and
administer this provision to ensure compliance with IRS Notices 2007-86 and
2006-79 and any additional guidance issued by the IRS.”
     The effective date of this 2008 Amendment to the Nonqualified Deferred
Compensation Plan for the Board of Directors of the Federal Home Loan Bank of
Dallas for Deferrals Effective January 1, 2005 shall be December 10, 2008.
     Executed this 10th day of December, 2008.

            FEDERAL HOME LOAN BANK OF DALLAS
      By:   /s/ Timothy J. Heup         Corporate Officer             

ATTEST:

                /s/ Brehan Chapman       Corporate Secretary           

 